Citation Nr: 1817444	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-40 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 hearing.  A transcript of that hearing is of record.  


FINDING OF FACT

The most probative evidence of record does not show that the Veteran's bilateral hearing loss disability was incurred in, caused by, or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For purposes of 38 C.F.R. § 3.303 (b), only the conditions listed in 38 C.F.R. § 3.309 (a) are considered chronic.  38 C.F.R. § 3.307(a).  The list of chronic conditions includes hearing loss as an organic disease of the nervous system.  See 38 C.F.R. § 3.309 (a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Analysis

The Veteran contends that he experienced a Howitzer explosion above his head in service, causing immediate loss of hearing, including bleeding from the eyes and ears.  The Veteran also contends that he had a rifle shot near him while in a tunnel, causing ringing in his ears and hearing loss.  

The Board also notes that the Veteran has a current hearing loss disability as shown by VA examination in December 2011.  As such, the first element of a service connection claim has been met.  Shedden, supra. 

As to the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, service treatment records show an August 1969 audiometric intake examination with recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
6000
RIGHT
5
5
5
5
0
5
LEFT
5
5
5
5
-5
15

A March 1972 separation examination recorded pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
6000
RIGHT
20
10
10
10
0
0
LEFT
20
15
0
0
5
0

However, the Board concedes that the Veteran experienced acoustic trauma in service, as consistent with his military occupational specialty of light weapons infantryman.  As such, the second element of a service connection claim has been met.  Shedden, supra.

As to the third element of a service connection claim, a nexus relationship between the injury in service and current disability of the lumbar spine, the Board notes that, while the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to medically attribute his current hearing loss to any particular cause, such as in-service acoustic trauma, because such is a complex medical issue requiring medical training and knowledge the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his statements are not probative as to that matter.  Accordingly, to determine whether the Veteran's current hearing loss is related to his active service, the Board turns to the competent medical evidence of record.

As noted above, the Veteran attended a VA examination in December 2011 to determine the etiology of his hearing loss.  There, the examiner opined that the Veteran's current hearing loss is not at least as likely as not caused by or the result of an event in military service.  The examiner noted the Veteran's occupational risks following service of exposure to postal machinery without hearing protection, hunting, and use of tobacco and caffeine.  The examiner cited to a September 2005 medical report on noise exposure in the military that indicated there is no scientific support for delayed onset hearing loss weeks, months, or years after an exposure event, and that based on current knowledge, hearing loss due to acoustic trauma occurs immediately.  The examiner noted the Veteran's hearing was normal at separation from service.  The examiner indicated that the Veteran's current hearing loss was more likely due to other etiologies such as occupational and recreational noise exposure.  

The medical evidence of record does not show treatment for hearing loss until 2011, many years after service.  The Veteran contends that he was evaluated by a private physician at an earlier date, but that those records are unavailable.  The Board affords great probative weight to the findings of the December 2011 VA examiner.  The examiner applied his medical expertise and cited to medical literature for his conclusion that the acoustic trauma incurred by the Veteran in service would not have caused a delayed onset hearing loss disability, given that his separation examination was normal.  Further, the examiner attributed the Veteran's hearing loss to more likely causes.  As such, the Board finds that the most probative evidence of record does not show that the Veteran's bilateral hearing loss disability was incurred in, caused by, or is otherwise etiologically related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


